GIFFEN, P. J.
It appears from the evidence as well as the amended petition that the proximate cause of the injury complained of was the toppling over of the stool upon which the plaintiff was standing, and there is no averment that the defendant negligently failed to provide a ladder instead. The averment is that the stool threw him upon said unguarded belt and by reason of said fail upon said unguarded belt (not by reason of said belt being unguarded) he received a fracture of his right leg.
*391It is equally clear from the evidence that the unguarded belt or shafting was not the proximate cause of the injury. The negligence, if any, was that of plaintiff.
Judgment affirmed.
Smith and Swing, JJ., concur.